—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from interfering with an employee, harassment and refusing a direct order. Contrary to petitioner’s contention, the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Collazo v Senkowski, 282 AD2d 851, 852).
Crew III, J. P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.